 

Exhibit 10.4

 

[The side-by-side German language version of this agreement has been omitted.]

Managing Director’s Agreement

 

between

DYNAenergetics Beteiligungs-GmbH

Kaiserstraße 1, 53839 Troisdorf

- hereinafter referred to as the “Company” -

represented by the its advisory board

and

Rolf Rospek

Plotenweg 3, 31234 Edemissen

- hereinafter also referred to as “Managing Director” -

 

Preamble

 

By its resolution of July 23, 2001, the shareholders’ meeting appointed Mr. Rolf
Rospek as Managing Director (Geschäftsführer) of the Company.

In this capacity, the Managing Director also conducted management activities on
behalf of DYNAenergetics GmbH & Co KG (hereinafter “DYNA KG”) which also acted
as contractual party of the Managing Director’s Agreement as of September 7,
2001 (hereinafter “Director’s Agreement”) concluded with the Managing Director.

On November 15, 2007, the Company became an indirect, wholly-owned subsidiary of

 

1

--------------------------------------------------------------------------------


 

Dynamic Materials Corporation, a Delaware, USA, corporation (hereinafter “DMC”).

 

The Director’s Agreement was terminated by means of the agreement attached as
Exhibit 1 to this Agreement and shall now be mutually replaced in its entirety
by this Agreement and the following terms and conditions:

 

Section 1
Duties and Responsibilities

 

1.               The Managing Director shall perform his tasks with the
diligence of a prudent businessman in compliance with applicable law, the
provisions of the Articles of Association of the Company in their currently
valid version, this Agreement, any by-laws applying to the management in their
currently valid version and the instructions of the general shareholders. His
tasks may be changed from time to time by a shareholder’s resolution.

2.               The duties of the Managing Director consist of the management
of the business of the Company. This includes all activities required with
regard to the integration process of the Company into the DMC Group.

 

3.               The Company shall be jointly represented by two managing
directors or one managing director jointly with a holder of procura (Prokurist).
By shareholder’s resolution one of several Managing Directors can be entitled to
represent the Company acting alone and a Managing Director can be exempted from
the restrictions contained in Section 181 of the German Civil Code. However, if
only one Managing Directors has been appointed, this Managing Director shall
represent the Company acting alone.

4.               The Managing Director, upon demand by the Company, shall also
act in single cases on behalf of other affiliated companies of the Company
according to Sec. 15 of the German Stock Companies Act (“Aktiengesetz”)
(including other corporations of DMC). Such tasks will be deemed encompassed by
the remuneration pursuant to Section 3.For the avoidance of doubt, during the
term of this Agreement, the Managing Director shall act primarily on behalf of
the Company and  of DYNA KG and in its Companies’ core businesses.

 

2

--------------------------------------------------------------------------------


 

Section 2
Place of Office

 

Parties agree that the place of office of the Managing Director will be the area
of Hannover, Germany. Such place of office shall not be moved by the Company on
a permanent basis without the Managing Director’s consent. However, Parties
agree that business trips within the country and abroad are part of the Managing
Director’s obligations under this Agreement. The duration and destination of
such work/business trips are determined by the requirements in the individual
case.

 

Section 3
Remuneration / Expenses

 

1.               The Managing Director shall receive a fixed yearly remuneration
at the amount of EUR 169,542.96 gross that will be paid in twelve equal
installments to be paid on the final day of each month excluding the deductions
as required by law. In the instance that the yearly remuneration pursuant to
clause 1 is not subject to social insurance contributions, the Company shall pay
to the Managing Director until the applicable assessment basis
(Bemessungsgrundlage) an amount twice as much as the employer’s contribution
(Arbeitgeberanteil) fictitiously incurring with regard to this partial amount as
to the contributions to annuity insurance, health insurance and nursing
insurance.

2.               All services rendered by the Managing Director under this
Agreement, including any services performed outside of normal working hours and
on weekends or holidays, and any services rendered to affiliates of the Company
shall be deemed to have been compensated in full by the compensation provided in
Section 3 paragraph 1.

3.               The fixed yearly remuneration according to paragraph 1 shall be
reduced or increased to the same percent ratio in which the remuneration of a
commercial clerk (kaufmännischer Angestellter) of the highest wage group of the
tariff group Chemistry is being adjusted. Assessment basis for such changes
shall always be the last base salary according to paragraph 1. If the relevant
collective labor agreement (Tarifvertrag) provides for changes in lump sums, the
base salary shall be increased

 

3

--------------------------------------------------------------------------------


 

by the same amounts.

4.               In addition, the Managing Director shall receive an additional
success-related bonus per business year according to targets to be separately
agreed by and between the Company and the Managing Director, at least in the
amount of EUR 42,400.00. The bonus shall be reduced or increased to the same
percent ration that the amount according to paragraph 3 is altered.

5.               The Company shall also render payments to the existing company
pension scheme on behalf of the Managing Director.

Subject to deviating provisions within the pension plan and upon the Managing
Director’s discretion, the Company shall take out a direct insurance
(Direktversicherung) on behalf of the Managing Director instead of such
contributions under clause 1 to an annual premium at the amount of the maximum
rates legally permissible.

In the instance that the amount of the maximum rates legally permissible for
indirect insurances will be increased, the Managing Director can demand of the
Company an increase of the direct insurance taken out according to clause 1 or
that another direct insurance will be taken out with an insured sum in the
amount of the one that was increased, each without an impact as to the fixed
yearly renumeration according to paragraph 1.

The Managing Director shall be irrevocably named the beneficiary of the direct
insurances.

If the Managing Director leaves the Company, he shall be entitled to take over
and carry on all direct insurances taken out on his behalf at his own expense.
The Company has no obligation to continue any payment for such direct insurances
as from the termination of this Agreement.

6.               The Company will also include the Managing Director into the
company accident insurance that contains the following insurance benefits:

Euro 250.000,00             in case of death.

Euro 500.000,00             in case of invalidity,

and into a “D & O-insurance” having a coverage of at least EUR 7.5 Mio. And a
validity for at least 5 years after termination of this agreement or removal as
managing director.

 

4

--------------------------------------------------------------------------------


 

7.               In accordance with Company’s and DYNAenergetics GmbH & Co KG’s
written policies and applicable German tax regulations, Company shall reimburse
the Managing Director for all appropriate expenses and outlays associated with
his job. While taking the train, the Managing Director is entitled to travel
first class; if he travels by plane, he may travel via Business Class.

 

8.               Company also pays to Managing Director the expenses incurring
from an already existing private life-insurance with Allianz
Lebensversicherungs-AG at the yearly amount of 56,169.00 gross.

Section 4
Benefits

 

The Company agrees to provide the Managing Director with a company car for
business and private purposes.. The monthly leasing rates shall not exceed an
amount of a maximum of EUR 1,020.00 net. All taxes incurring due to the use of
the company car for private purposes shall be borne by the Managing Director on
his own. 

Section 5
Assignment

 

1.               Any claims by the Managing Director against the Company for
payment of salary, bonuses or other compensation, contribution, benefit, etc.
may not be pledged or assigned without the previous written consent of the
Company.

2.               The assertion of any right of retention, right to refuse
performance or set-off of claims with regard to any Company’s claim shall be
excluded as far as permitted by applicable law.

 

Section 6
Vacation

 

1.               The Managing Director shall be entitled to an annual vacation
of 30 working days. Working days means all calendar days other than Saturdays,
Sundays and legal holidays in Germany. If annual vacation was not fully taken by
Managing Director

 

5

--------------------------------------------------------------------------------


 

prior to March 31 of the subsequent calendar year due to opposing Company
interests, such vacation not taken shall lapse without the Managing Director
being entitled to compensation in return.

 

2.               The Managing Director shall coordinate the dates of his
vacation with other Managing Directors (if any) on an appropriately timely
basis. Any grounds for pressing business shall take priority.

 

Section 7
Unavailability and
Continued Payment of Compensation in the Event of Illness

 

1.               If the Managing Director cannot perform the duties arising out
of this Agreement due to illness or otherwise being indisposed, he shall
promptly inform the Company of the expected duration of his unavailability.  The
Managing Director shall also inform the Company of any business urgently in need
of attention.

2.               In the event of an inability to work due to illness, the
Managing Director is required to submit a doctor’s excuse prior to the
expiration of the third calendar day following the commencement and expected
duration of the inability to work.  In the event of an illness extending beyond
the period specified in the excuse, a subsequent excuse must be submitted within
two days of the expiration of this period.

3.               Other than in the event of being disabled to work
(Berufs-/Erwerbs­unfähigkeit), the Managing Director shall continue to receive
the fixed salary provided under Section 3 paragraph 1 of this Agreement for the
duration of his inability to work due to any illness for which he is not at
fault for a period of up to a maximum of 6 months in each individual case. Any
sickness allowances granted to Managing Director during this time shall be
deducted from the remuneration payment.

4.               The Managing Director hereby assigns to the Company all claims
against third parties caused in connection with the reasons for his inability to
work in an amount corresponding to the compensation of the Managing Director for
the duration of his inability to work.  The Managing Director is required to
forward to the Company all information required to enforce these claims. 

5.               In the instance of the Managing Director’s death occurring
during the term of this Agreement, the fixed remuneration according to Section 3
paragraph 1 and the bonus according to Section 3 paragraph 4 shall be paid for
three calendar months following the death of the Managing Director to his wife
or to his children, provided

 

6

--------------------------------------------------------------------------------


 

they are still minors and received child support from the Managing at this time
pro rata temporis. The surviving dependants shall not be entitled to receive any
further payments from the Company due to the Managing Director’s existing
pension scheme during this time.

 

Upon expiry of the third full calendar month after the Managing Director’s
death, there is no further entitlement to the fixed remuneration according to
Section 3 paragraph 1 and the bonus according to Section 3 paragraph 4.

 

Section 8
Ancillary activities

 

1.               The Managing Director shall devote all of business time
exclusively to the Company and its affiliates.  He is required to make his best
effort to support and promote the entire business of the Company.

2.               The assumption of any ancillary activities, be they compensated
or uncompensated, requires the previous written consent of the Company. The same
shall also apply to the assumption of any honorary posts in private clubs,
organizations or federations.

3.               Publications and addresses given by the Managing Director also
require the previous written consent of the Company if interests or the
reputation of the Company are affected thereby.

4.               The Company (represented by its shareholders) shall deny its
consent only if there is reason to suspect that the proposed activity would
interfere with legitimate interests of the Company or the fulfillment of the
contractual duties of the Managing Director. This consent is revocable at any
time, provided the revocation is not unreasonable.

 

Section 9
Non-Competition

 

1.               The Managing Director may not work, as an employee,
independently on a free-lance basis or in any other way, for third parties that
are direct or indirect competitors of the Company or DYNA KG, or third parties
affiliated with such competitors, during the term and for a period of 2 years
after termination of this Agreement.

 

7

--------------------------------------------------------------------------------


 

Furthermore, the Managing Director may not set up, buy or directly or indirectly
hold shares in any such company for the time of the ban according to sentence 1.
As to the scope of application of this non-competition clause pursuant to this
Section 9 regarding contents and territory, the non-competition clause according
to the Section 11 of the Purchase, Sale and Assignment Agreement concluded today
between, among others, the Managing Director and Dynamic Materials Corporation
shall apply mutatis mutandis. The acquisition of less than 5 % of the share
capital in a publicly traded stock corporation acquired for investment purposes
are excluded from this prohibition of competition. This non-competition clause
also applies for the benefit of companies affiliated with the Company or DYNA
KG. Further, this non-competition clause applies to the advantage of and against
any legal successor of Company and DYNA KG. 

 

2.               During the term and for two years after the termination of this
Agreement, the Managing Director is prohibited from soliciting or accepting
work, if DYNA KG’s area of operation is affected, from any customer of the
Company or DYNA KG, which has been a customer of the Company within the two
years prior to termination of this agreement or which was a prospective customer
of the Company or DYNA KG within 12 months prior to the termination of this
agreement. The solicitation ban also applies for the benefit of companies
affiliated with the Company or DYNA KG according to Section 15 of the German
Stock Companies Act (Aktiengesetz) (collectively also referred to as the “DYNA
Group Companies”) concerning the business activities of the Company, DYNA KG and
their subsidiaries.

3.               For the duration of the post-contractual prohibition of
competition, the Company undertakes to pay the Managing Director, for each year
of non-competition, compensation in the amount of one half of the fixed yearly
remuneration according to Section 3 paragraph 1 last paid to Managing Director.
Payment of the compensation is due in 12 monthly instalments at the end of the
month.

4.               Any income earned by the Managing Director, or any income he
consciously refrains from earning, during the post-contractual prohibition of
competition, either as a self-employed person, as an employed person, or through
any other form of work, will be deducted from the compensation pursuant to
paragraph 3 if the compensation, taken together with the income earned, would
exceed the fixed yearly remuneration according to Section 3 parapgraph 1 last
received. Income also includes any unemployment benefits received by the
Managing Director. The Managing Director is obliged to provide the company, upon
its request, with information concerning the extent of his income.

5.               The Company (represented by the shareholders) may notify the
Managing Director

 

8

--------------------------------------------------------------------------------


 

in writing at any time during the term of this Agreement until the time when the
termination notice is submitted by the Company or, in case of a termination of
this Agreement by the Managing Director, within ten calendar days after receipt
by the Company of the termination notice, that the non-compete or the
non-solicitation obligation is waived. The post-contractual prohibition of
competition does not come into effect if the employment relationship ends
because the Managing Director retires, either early or definitively.

 

6.               In every case of infringement of the non-competition obligation
under paragraph 1 and/or the non-solicitation obligation under paragraph 2 by
the Managing Director, the Managing Director shall pay a contractual penalty in
the amount of EUR 100,000.00. In case of a long-term infringement such penalty
shall be payable by the Managing Director for each calendar month during which
infringement has occurred. Any claims for further damages shall not be affected
hereby.

7.               Parties agree that acting as a director of Dynamic Materials
Corporation would not be deemed a breach of this Section 9.

 

Section 10
Solicitation of Employees

 

1.               During the employment and for a period of two years after the
termination of this agreement, the Managing Director is prohibited from
soliciting or participating in the soliciting of employees of the DYNA Group
Companies, encouraging of such employees to leave the employ with the respective
DYNA Group Company and any hiring or other contracting with such employees
outside of his duties for the respective DYNA Group Company for the benefit of
third employers.

2.               In every case of infringement of this non-solicitation
obligation by the Managing Director, the Managing Director shall pay a
contractual penalty in the amount of EUR 100,000. 

 

Section 11
Confidentiality / Return of Company Property

 

1.               The Managing Director shall, during the period of employment
with the Company

 

 

9

--------------------------------------------------------------------------------


 

and at any time thereafter, keep secret any confidential information concerning
the business, contractual arrangements, transactions or specific affairs of the
Company or its affiliates and he will not use any such information for his own
benefit or for the benefit of others.  Such confidential information
specifically includes, but is not limited to, Company’s (or its affiliates’)
intellectual property, clientele, price lists, pricing methods, names of
employees, salary data, procedural/tactical approaches to areas of the business,
strategic business decisions, and any other matters which may be considered
confidential or proprietary to the Company.

 

2.               In every case of infringement of this obligation of secrecy the
Managing Director shall pay to the Company a contractual penalty in the amount
of EUR 50,000.00.  Any claims for further damages shall not be affected hereby.

3.               During the term of this Agreement upon request and at the end
of the term of this Agreement without request, the Managing Director shall
return to the Company all Company property and any documentation in his
possession which relates to the Company or to its affiliates, in particular all
notes, memoranda, drawings, protocols, reports, files and other similar
documentation (as well as copies or other reproductions thereof).  Accordingly,
the same applies to non-tangible information and material, for example computer
programs or data stored on discs or the like.

4.               The Managing Director recognizes that the documentation
referred to above is the sole property of the Company or its affiliates. The
Managing Director has no right of retention with respect thereto.

 

Section 12
Copyrights and other Intellectual Property Rights

 

1.               For all inventions of the managing director the “Employee
inventions act” and the directives to that act in the relevant version apply.

2.               The claims and rights of the managing director resulting from
inventions during the former managing director’s agreement remain in effect.

 

10

--------------------------------------------------------------------------------


 

Section 13
Duration

 

1.               This Agreement is in effect as of 01. October 2007 and shall
have a fixed term of 3 years. 

2.               After the expiry of the fixed term under paragraph 1 this
Agreement stays valid without any term and can be terminated by either party in
observance of a notice period of 6 months as of the end any calendar year
(ordentliche Kündigung). The right of the parties to terminate this Agreement
for important reasons (aus wichtigem Grund) without notice shall thereby remain
unaffected.  In particular, such important reasons for the Company exist, if the
managing director breaches his contractual or his compulsory legal obligations.
Any notice of termination must be in writing.

3.               The Company is entitled to exempt the Managing Director during
the term of the Agreement, while continuing to be paid the fixed salary under
Section 3 paragraph 1 of this Agreement but offsetting the annual vacation, from
continuing to engage in his activities for the Company, in particular in the
event that his appointment as Managing Director is revoked or this Agreement is
terminated.

 

Section 14
Time-barring

 

1.               All claims by one party arising out of the Managing Director’s
Agreement or any associated with the Managing Director’s Agreement, shall be
time-barred if they are not asserted against the other party in writing within
three months of falling due.

2.               If the other party refuses to recognize the claim or does not
speak out within 2 weeks of asserting the claim, it shall become time-barred if
not asserted in court within three months of being refused or the expiration of
the deadline.

 

Section 15
Miscellaneous

 

1.               No oral agreements have been made. Any changes or supplements
to this Agreement - also in regard to this clause - must be made in writing to
be effective.

2.               Should any of the provisions of this Agreement be or become
invalid or impracticable

 

11

--------------------------------------------------------------------------------


 

in part or in full, this shall not affect the legal validity of the remaining
provisions. In such a case, the invalid or impracticable provision shall be
replaced by a valid and practicable provision corresponding economically as
closely as possible to the purpose of the valid or impracticable provision. This
shall also apply to any lacunae in this Agreement.

 

3.               This Agreement is governed by German law.  The location of the
registered office of the Company shall be the exclusive place of jurisdiction
for any disputes arising in connection with the implementation of this
Agreement. 

4.               If not already provided for, any and all earlier service and/or
employment contracts between the Managing Director and the Company, in
particular the Director’s Agreement shall be explicitly rescinded by mutual
agreement on the signing of this Agreement.  Besides, the Managing Director
declares that he has repaid all loans, overpaid advances or comparable payments
the Company or its affiliates had granted him until the date thereof and that he
has also satisfied all other claims the Company or its subsidiaries had against
him.

5.               The Agreement is executed in both a German and an English
version. In case of discrepancies or contradictions between the German and
English versions, the German version shall prevail.

6.               The contractual parties acknowledge having received a written
copy of this Agreement.

 

15, November 2007

/s/ Rolf Rospek

 

Rolf Rospek

 

DYNAenergetics Beteiligungs-GmbH

 

By: /s/ Rolf Rospek

 

Rolf Rospek

 

By: /s/ Patrick Xylander

 

Patrick Xylander

 

By: /s/ Uwe Gussel

 

Uwe Gussel

 

 

12

--------------------------------------------------------------------------------


 

Exhibit 1 to Managing Director’s Agreement

 

Agreement

by and among

1.                                      DYNAenergetics GmbH & Co KG,
Kaiserstraße 1, 53839 Troisdorf

- hereinafter referred to as „DYNA KG” -,

and

2.                                      DYNAenergetics Beteiligungs-GmbH,
Kaiserstraße 1, 53839 Troisdorf

- hereinafter referred to as „DYNA GmbH” -,

and

3.                                      Rolf Rospek, Plotenweg 3, 31234
Edemissen

- hereinafter referred to as „Managing Director” -,

 

- DYNA KG, DYNA GmbH and Managing Director hereinafter also jointly referred to
as the “Parties” -

Preamble

DYNA KG and Managing Director concluded a Managing Director’s Agreement
(“Geschäftsführer-Vertrag”) dated as of September 7, 2001 (hereinafter referred
to as “MD Agreement”).

Shareholders of DYNA GmbH (as shareholder of DYNA KG) explicitly consented to
the conclusion of the MD Agreement in the MD Agreement.

On November 15, 2007, DYNA GmbH and DYNA KG became indirect, wholly-owned
subsidiaries of Dynamic Materials Corporation, a Delaware, USA, corporation
(hereinafter “DMC”).

With regard to this transaction, Parties desire to terminate the MD Agreement
and to fully replace it by a different managing director’s agreement.

NOW THEREFORE, in consideration of their mutual obligations, the Parties agree
as follows:

 

13

--------------------------------------------------------------------------------



 


SEC. 1
TERMINATION OF THE MD AGREEMENT


 

The Parties hereby agree that the MD Agreement is hereby consensually terminated
and will be replaced by an agreement between DYNA GmbH and the Managing
Director.


SEC. 2
FINAL PROVISIONS

1.                                      Parties agree that by means of this
Agreement all matters between the Parties and all claims against each other are
finally settled. It is understood and agreed that this Agreement constitutes a
full accord and satisfaction of any and all claims either Party may have had, or
claimed to have had, against the other and/or its predecessors or affiliates,
arising out of or relating to any prior agreements except for the claims on a
bonus and on payment of VAT resulting from the MD Agreement as of 30 September
2007.

2.                                      In case single provisions of this
Agreement are or prove to be invalid or not enforceable or in case this
agreement should contain gaps, the binding force and effectiveness of the other
provisions of this Agreement shall remain unaffected. The invalid or
unenforceable provision shall be replaced by such provision(s) which the Parties
would have foreseeably agreed upon had they had knowledge of the invalidity,
unenforceability or the gap as of the time of the signing of this agreement.
Should a provision be or prove to be invalid for the stipulated extent and scope
of the respective obligation contained therein, the scope and extent of such
obligation shall be adjusted to match the legally admissible extent and scope of
obligation.

3.                                      Amendments or modifications to this
agreement require written form to be effective. The same shall apply to a
modification or abrogation of this written form requirement.

4.                                      This agreement shall be governed by the
laws of the Federal Republic of Germany save for its conflict of laws provision
and the Convention on the International Sale of Goods (CISG).

                , the                 




                  , the                  

                                                                             

DYNAenergetics GmbH & Co KG

                                                                        

DYNAenergetics Beteiligungs-GmbH



                , the               

 

                               

Rolf Rospek

 

 

 

14

--------------------------------------------------------------------------------

 